Citation Nr: 1543732	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-08 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for osteoarthritis of the left knee with limitation of extension.

2. Entitlement to a rating in excess of 10 percent for instability and genu varum of the left knee.

3. Entitlement to a total disability rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied an increased rating for osteoarthritis of the left knee with limitation of extension, and for instability of the left knee.  The Board recognizes that the Veteran was awarded a separate 10 percent rating for limitation of flexion associated with osteoarthritis of the left knee by way of a March 2011 rating decision.  The Veteran has not indicated any disagreement with this aspect of the left knee rating and the Board does not consider that rating to be on appeal at this time.  

In April 2012, the Veteran testified before the undersigned at a Board hearing via videoconference.  A transcript of that hearing has been prepared and is associated with the claims file.

As a matter of background, in April 2014, the Board issued a remand so that the Veteran's most recent VA treatment records could be associated with the claims file, and so that the Veteran could be afforded a VA examination to assess the present severity of his left knee disability.  The requested development has been carried out and the issue returned to the Board following the issuance of a supplemental statement of the case.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From June 29, 2009, through April 1, 2010, the Veteran's osteoarthritis of the left knee was limited to 30 degrees extension; factors including pain, weakness, fatigability, and lack of endurance did not cause any additional loss of function.

2. From April 2, 2010, to April 28, 2014, the Veteran's osteoarthritis of the left knee was limited to 45 degrees extension; factors including pain, weakness, fatigability, and lack of endurance did not cause any additional loss of function.

3. From April 29, 2014, the Veteran's osteoarthritis of the left knee was limited to 25 degrees extension; factors including pain, weakness, fatigability, and lack of endurance did not cause any additional loss of function.

4. The Veteran has genu varum and a valgus deformity of the left knee with occasional episodes of locking, which requires he use a cane and brace to aid in ambulation; upon testing no actual instability was found.


CONCLUSIONS OF LAW

1. Prior to April 2, 2010, the criteria for a disability rating for osteoarthritis of the left knee in excess of 40 percent, due to limitation of extension, were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5260, 5261 (2014).

2. From April 2, 2010, through April 28, 2014, the criteria for a 50 percent disability rating for osteoarthritis of the left knee, due to limitation of extension, were met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261.

3. From April 29, 2014, the criteria for a disability rating for osteoarthritis of the right knee in excess of 40 percent, due to limitation of extension, were not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5260, 5261.

4. The criteria for a disability rating in excess of 10 percent for genu varum resulting in lateral instability of the left knee have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to notify with respect to increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009);   Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the increased rating claim decided herein via a letters dated in June 2009 and March 2010.  The Board finds that that letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flore, supra.  Thus, the Board finds that the duty-to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, military personnel records, VA treatment records, VA examination reports, and lay statements and hearing testimony from the Veteran.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2014).

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Codes 5003 and 5010). VAOPGCPREC 9-98 and 23-97.  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint. VAOPGCPREC 9-2004.  As mentioned above, the Veteran was assigned a 10 percent disability rating for osteoarthritis of the left knee with limitation of flexion in a March 2011 rating decision.  The Veteran has not expressed disagreement with that rating.  Accordingly, the Board will focus its analysis on limitation of extension and instability only.  

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent rating; limitation to 30 degrees warrants a 40 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 10 degrees warrants a 10 percent rating; and limitation to 5 degrees warrants a noncompensable rating.  Id.  Normal range of extension for the knee is 140-0 degrees.  See 38 C.F.R. § 4.71, Plate II.

When an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In that regard, the functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Further, pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Moreover, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

When considering pain as a factor, it is important to note that while pain may cause a functional loss, pain itself does not constitute a functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Particularly, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," resulting in functional impairment that more nearly approximates the criteria for the next highest rating.  Id.; see 38 C.F.R. § 4.40.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6 (2014).

Other codes pertaining to the knee that offer higher disability ratings than that currently assigned include Diagnostic Codes 5256, ankylosis, and 5262, impairment of tibia and fibula. At the outset, the Board notes those diagnostic codes are not applicable because the medical evidence of record does not document the relevant pathologies.

The record reflects that in July 2009, the Veteran presented for a VA examination to assess the present state of his left knee disability.  The Veteran's left knee was found to be "quite enlarged" compared to the right, and he had bowing of the left lower limb as a consequence of his posttraumatic osteoarthritis.  There was no laxity (buckling history).  The Veteran's left knee had impaired motion with extension limited to 30 degrees.  He did not experience worsening of knee pain with objective evidence of pain on motion at 30 degrees.  He was able to carry out repetitive motion without any additional limitations, including pain, fatigue, and/or lack of endurance.  With the exception of a cane for all weight-bearing, no other assistive device was needed, including braces.  

On April 2, 2010, the Veteran was seen by the examiner who conducted the July 2009 examination.  The examiner found no change from July 2009, with the exception of range of motion which was limited to 45 degrees extension (measured in a seated position).  Repetition was possible and the range of motion was not additionally limited by pain, fatigue, weakness, and/or lack of endurance.

In May 2010, the Veteran was again afforded a VA examination in connection with his claim.  The Veteran reported having knee pain 30 days out of 30; the pain was reported to be sharp and intermittent.  He reported that his pain is worse when walking or standing in one spot and trying to stand after sitting, however he stated that he does not have pain when sitting.  He was able to ascend one flight of stairs without needing to stop.  He reported working in sales over the phone and that his job was a sedentary position.  He was found to have chronic swelling on the medial aspect of his left knee.  He reported instability, giving way, but no locking.  He presented using a cane for ambulation and reported using a brace at times with positive results.  He reported that Motrin relieved his pain mildly to moderately.  Physically, active and passive range of motion showed extension limited to -12 degrees with pain at -12 degrees after three repetitions.  On repetitive use, the range of motion was limited by pain, fatigue, weakness, and lack of endurance.  An addendum to that examination states that there was no instability of the left knee noted.  

On October 31, 2011, the Veteran  presented for a VA evaluation of his left knee.  He reported chronic constant pain in his knee with limitation of motion.  He presented at the examination using a cane for ambulation.  The examiner noted his gait to be abnormal.  He also stated that he uses a brace which he left at home because he knew he would have difficulty taking it off and putting it back on following the examination.  The Veteran reported being able to perform his part-time job because there was no weight-bearing involved in his sales position.  He reported avoiding walking and standing for more than five minutes as it increased his left knee pain.  The Veteran also reported flare-ups with rainy weather.  He reported lock-ups every several months, and buckling approximately once per week, particularly when he is required to be on his feet for a greater length of time.  On physical examination, the Veteran was found to have 20 degrees valgus deformity of the left knee.  The left knee was held in 40 degrees flexion as the position of comfort.  Extension of the knee was 50 degrees to 45 degrees.  The Veteran had a slight decrease in the movement as to how he prefers to have his left knee extended after three repetitions.  It was impossible to test for strength in the left knee because strength testing produced pain in the knee.  With minimal flexion and extension, there was no palpable crepitation in the left knee, but the excursion of the left knee that was done without causing the Veteran undue pain was approximately 30 degrees, only slightly more than what could be done spontaneously.  There was no demonstrable instability of the knee and Lachman and McMurray tests were negative.  There was an obvious bony deformity and bony enlargement of the knee, but no demonstrable effusion, erythema or warmth.  

VA treatment records from the Philadelphia VA Medical Center and Wilmington VA Medical Center between 2007 and 2014 show ongoing treatment for chronic knee pain with injection therapy.  The Veteran also indicated a desire to avoid total knee preplacement surgery owing to his sister having a poor outcome from a similar surgery prior.  An orthopaedic consultation report dated November 19, 2012, contained in those records, and separately submitted by the Veteran, the Veteran was noted to have extension limited to 10 degrees with crepitus, both palpable and audible on motion.  Strength was 4+/5.

In April 2014, the Veteran was afforded a VA examination to assess the current severity of his left knee disability.  The examiner diagnosed osteoarthritis of the left knee with range of motion limitation and marked valgus deformity of the left knee.  Extension was limited to 25 degrees with objective evidence of pain at 25 degrees.  The same results were observed following repetitive use testing.  Functional loss included less movement than normal, pain on movement, deformity, and interference with sitting, standing, weight-bearing.  Pain, fatigability, and incoordination did not limit functional ability with repeated use over time.  Muscle strength was 4/5.  Anterior, posterior and medial-lateral instability was not found.  The Veteran was found to use a cane.  The Veteran's knee condition was noted to have an impact on his ability to work, specifically he reported that he had stopped working two years earlier due to his left knee condition, particularly because he had difficulty walking more than 25 feet.  

A. Limitation of Extension

In light of the above evidence of record, the Board finds that the Veteran's left knee is correctly rated as 40 percent disabling prior to April 2, 2010.  Prior to that date, the Veteran's left knee extension was limited to 30 degrees with evidence of pain at 30 degrees.  Repetitive motion did not result in any additional limitations, including pain, fatigue, weakness and/or lack of endurance.  Accordingly, a 40 percent rating is appropriate for that period under the relevant Diagnostic Code.  

However, from April 2, 2010, through April 28, 2014, the Board finds that the Veteran's left knee is more appropriately rated as 50 percent disabling.  In reaching this conclusion, the Board points to VA examinations conducted in April 2010, and October 2011, both of which found extension limited to 45 to 50 degrees without any additional limitation due to factors such as pain, weakness, lack of endurance, or fatigability.  A limitation of extension of 45 degrees or greater gives rise to a 50 percent rating, which is the maximum rating available for a knee with limited extension.  

In reaching this conclusion, the Board does acknowledge that during that period of time, the Veteran was found to have extension limited to a much lower degree, particularly in May 2010 and November 2012, but the Board concludes that those findings are less probative of the actual state of the Veteran's left knee.  First, the Board notes that the May 2010 examination gave extension to a negative number, which is not accounted for in the Diagnostic Code.  Further, that examination failed to fully address the DeLuca factors such as pain, instability, etc. which may have otherwise further limited the Veteran's extension of the left knee beyond any degree noted in the examination report.  Likewise, the November 2012 treatment note also failed to fully address those factors such as pain which may further limit motion.  Thus, for the period between April 2, 2010, and April 28, 2014, the Board will resolve the benefit of the doubt in favor of the Veteran and assign the maximum rating of 50 percent for limitation of extension of the left knee.

However, because the Board is obligated to consider staged ratings, from April 29, 2014 forward, the Board finds that the Veteran's limitation of extension of the left knee has been appropriately rated as 40 percent disabling.   At that time, the Veteran's left knee was found to only be limited to 25 degrees of extension.  Further, that limitation was found to be the same in consideration of objective evidence of pain, and was not found to be limited any further by factors such as pain on movement, fatigability, incoordination, or weakness.  Accordingly, even in consideration of all of the DeLuca factors, the Veteran's knee was only found to be limited to 25 degrees extension, a degree which gives rise to a 40 percent rating under the applicable Diagnostic Code.  Thus, the Board finds that the Veteran's knee has been correctly rated as 40 percent disabling from April 29, 2014 to the present.  

The Board points out that the Board's determination that a higher rating is warranted for the period from April 2010 to April 2014, but that a lower rating is warranted after that period does not constitute a reduction in the evaluation assigned the disorder for the purposes of 38 C.F.R. §§ 3.105 or 3.344.  This is because the Board is not determining that a rating lower than that assigned by the RO during any period involved in this appeal is warranted.  See O'Connell v. Nicholson, 21 Vet. App. 89, 93(2007); Singleton v. Shinseki, 23 Vet. App. 376 (2010).


Instability

In light of the above evidence of record, the Board finds that the Veteran's genu varum of the left knee, which he contends has resulted in lateral instability, has been appropriately rated as 10 percent disabling.  

Generally speaking, while the Veteran has been found to have a valgus deformity and genu garnu varum, VA examination reports have not found any specific instability of the left knee resulting from that deformity.  For example, in October 2011, the Veteran was found to have no demonstrable instability of the knee and Lachman and McMurray tests were negative for any instability.  Further, as recently as April 2014 the Veteran's knee was found to be without anterior, posterior and medial-lateral instability upon testing.  Without any showing of actual instability of the knee, the Board finds that this would not give rise to a compensable rating for instability.

However, while no specific instability has been demonstrated, the Board notes that the Veteran does use a cane and brace to aid in ambulation, which the Veteran asserts stabilizes his knee.  He has also been shown to have the occasional lock up and issues such as minor fatigability with use over time.  Thus, giving the Veteran the benefit of the doubt, the Board finds that a 10 percent rating for "mild" instability of the left knee is appropriate, as the symptoms are those which might be attributed to a mild level of instability.  A higher rating is not warranted as the evidence does not show that any possible instability is moderate in nature (in fact, the Board has found that no actual instability has been found at all).  Additionally, it is not the policy of the Board to assign ratings less than that which has already been assigned by the RO.  Accordingly, the Board finds that the Veteran's left knee instability has been correctly rated as 10 percent disabling through the present.  

The above determinations as to limitation of extension and lateral instability are based upon consideration of applicable rating provisions.  In reaching its conclusion, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture such that an extraschedular rating is warranted, but finds that it does not.  The symptoms of his disability have been reflected by the schedular criteria. Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

Entitlement to an increased rating in excess of 40 percent for osteoarthritis of the left knee with limitation of extension, for the period from June 25, 2009, to April 1, 2010, is denied.

Entitlement to an increased rating of 50 percent for osteoarthritis of the left knee with limitation of extension, for the period from April 2, 2010, to April 28, 2014, is granted.

Entitlement to an increased rating in excess of 40 percent for osteoarthritis of the left knee with limitation of extension, for the period from April 29, 2014 to the present, is denied.

Entitlement to an increased rating for instability and genu varum of the left knee is denied.  


REMAND

The Board notes that on June 15, 2015, correspondence was submitted on behalf of the Veteran that specifically alleged he was unable to work as a result of his service-connected left knee disability.  As such, the Board finds that the issue of entitlement to TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a). 

Further, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.  

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  In the present case, the Board notes that the Veteran appears to have been employed in a sales position, although the complete details of his employment history are not available to the Board to review.  The record is additionally incomplete as it does not include details of the Veteran's educational history.  Thus, the Board finds that on remand, the AOJ should take steps to ensure a complete employment and educational record upon which it may consider the issue of entitlement to total disability.

Further, medical evidence of record indicates additional physical limitations on the Veteran's ability to work, for which he is not presently service connected and which may contribute to his inability to perform gainful employment, specifically, a right knee condition.   As much as the Board regrets any additional delay in this matter, VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities alone have on his ability to work.  In light of the above, the Board finds that an additional remand is necessary in order to obtain a medical opinion regarding the Veteran's capability to perform the physical and mental acts required by his eligible employment in light of his left knee conditions alone.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide a detailed educational and employment history.

2. After the above has been obtained, return the record to the April 2014 VA examiner for an addendum opinion, as to the impact of the Veteran's various service-connected left knee disabilities on his employability at any time after June 25, 2009.  If the April 2014 VA examiner is not available, provide the record to a suitable specialist for the opinion.  The Veteran's claims file, to include a complete copy of this remand must be made available to the designated VA examiner.  The resulting opinion should indicate that the examiner reviewed the file.

The examiner should take into consideration the Veteran's employment and educational history, but not his age or any non-service-connected disability.  The examiner should be careful to limit the opinion to the Veteran's left knee disabilities for which the Veteran was service-connected at the time. A rationale should be set forth for the conclusions reached.  

3. Thereafter, the AOJ should adjudicate the issue of entitlement to TDIU for any eligible period after June 25, 2009.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


